Name: Decision (EU) 2018/228 of the European Central Bank of 13 February 2018 amending Decision (EU) 2017/936 nominating heads of work units to adopt delegated fit and proper decisions (ECB/2018/6)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European Union law
 Date Published: 2018-02-16

 16.2.2018 EN Official Journal of the European Union L 43/18 DECISION (EU) 2018/228 OF THE EUROPEAN CENTRAL BANK of 13 February 2018 amending Decision (EU) 2017/936 nominating heads of work units to adopt delegated fit and proper decisions (ECB/2018/6) THE EXECUTIVE BOARD OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 11.6 thereof, Having regard to Decision (EU) 2017/933 of the European Central Bank of 16 November 2016 on a general framework for delegating decision-making powers for legal instruments related to supervisory tasks (ECB/2016/40) (1), and in particular Articles 4 and 5 thereof, Having regard to Decision (EU) 2017/935 of the European Central Bank of 16 November 2016 on delegation of the power to adopt fit and proper decisions and the assessment of fit and proper requirements (ECB/2016/42) (2), and in particular Article 2 thereof, Having regard to Decision ECB/2004/2 of 19 February 2004 adopting the Rules of Procedure of the European Central Bank (3), and in particular Article 10 thereof, Whereas: (1) Decision (EU) 2017/936 of the European Central Bank (ECB/2017/16) (4) provides that delegated decisions pursuant to Article 2 of Decision (EU) 2017/935 (ECB/2016/42) must be adopted by the Deputy Director General of Directorate General Microprudential Supervision IV responsible for fit and proper decisions and by other heads of work units. (2) On 1 February 2018 an organisational change in ECB Banking Supervision took place, comprising the transfer of three divisions, including the Authorisation Division, from the Directorate General Microprudential Supervision IV to the Directorate General Secretariat to the Supervisory Board. The Deputy Director General of Directorate General Microprudential Supervision IV will not be responsible for fit and proper decisions anymore. (3) The Chair of the Supervisory Board has been consulted on the heads of work units to whom the power to adopt fit and proper decisions should be delegated. (4) Therefore, Decision (EU) 2017/936 of the European Central Bank (ECB/2017/16) should be amended accordingly to reflect the transfer of responsibility for fit and proper decisions to the Directorate General Secretariat to the Supervisory Board, HAS ADOPTED THIS DECISION: Article 1 Amendments Article 1 of Decision (EU) 2017/936 (ECB/2017/16) is replaced by the following: Article 1 Delegated fit and proper decisions Delegated decisions pursuant to Article 2 of Decision (EU) 2017/935 (ECB/2016/42) shall be adopted by the Director General or the Deputy Director General of Directorate General Secretariat to the Supervisory Board responsible for fit and proper decisions, or if they are unavailable, by the Head of the Authorisation Division, and one of the following heads of work units: (a) the Director General of Directorate General Microprudential Supervision I, if supervision of the relevant supervised entity or group is carried out by Directorate General Microprudential Supervision I; (b) the Director General of Directorate General Microprudential Supervision II, if supervision of the relevant supervised entity or group is carried out by Directorate General Microprudential Supervision II; or (c) if a Director General is unavailable, their Deputy Director General.. Article 2 Entry into force This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 13 February 2018. The President of the ECB Mario DRAGHI (1) OJ L 141, 1.6.2017, p. 14. (2) OJ L 141, 1.6.2017, p. 21. (3) OJ L 80, 18.3.2004, p. 33. (4) Decision (EU) 2017/936 of the European Central Bank of 23 May 2017 nominating heads of work units to adopt delegated fit and proper decisions (ECB/2017/16) (OJ L 141, 1.6.2017, p. 26).